Case 8:18-cv-01580-JDW-AEP Document 18 Filed 08/10/19 Page 1 of 1 PageID 84



                                UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


 SHARON LASSETER,
                Plaintiff,
 v.                                                     CASE NO.: 8:18-cv-01580-JDW-AEP


 DIVERSIFIED CONSULTANTS, INC.,
                Defendant
                                                    /

                                 NOTICE OF SETTLEMENT

               Plaintiff, SHARON LASSETER, by and through undersigned counsel and pursuant
to U.S.M.D. of Florida Local Rule 3.08, hereby notifies the Court of Settlement of all issues in the
above-styled action between the parties, the terms of which will not have been fully executed until
October 7, 2019.

  Dated: August 10, 2019                      LAW OFFICE OF
                                              HEATHER A. HARWELL, P.A.
                                                            /s/ Heather A. Harwell
  19208                                       HEATHER A. HARWELL, ESQUIRE
                                              FBN: 0796794
                                              27446 Cashford Circle, Ste. 101
                                              Wesley Chapel, Florida 33544
                                              PH: 813-907-2933; FX: 813-527-3667
                                              EM: HH1@FlDebtLaw.com
                                              Attorney for Plaintiff,
                                              SHARON LASSETER

               I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of

Settlement has been forwarded by e-mail to the following on August 10, 2019:

                       ASHLEY WYDRO, ESQUIRE
                       DALE M. VAN HOOSE, ESQUIRE
                       Sessions, Fishman, Nathan & Israel, L.L.C.
                       awydro@sessions.legal; dvanhoose@sessions.legal; evap@sessions.legal

                                                            /s/ Heather A. Harwell

                                              HEATHER A. HARWELL, ESQUIRE
                                              FBN: 0796794
